UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (90.9%) (a) Shares Value Aerospace and defense (0.2%) Vectrus, Inc. (NON) 17,188 $261,773 Air freight and logistics (0.9%) Atlas Air Worldwide Holdings, Inc. (NON) 13,300 569,506 Park-Ohio Holdings Corp. 22,985 837,803 Airlines (0.7%) SkyWest, Inc. 37,200 982,452 Auto components (2.0%) Dana, Inc. 49,800 776,382 Goodyear Tire & Rubber Co. (The) 33,600 1,085,280 Stoneridge, Inc. (NON) 62,454 1,149,154 Banks (14.4%) Banc of California, Inc. 17,806 310,893 Berkshire Hills Bancorp, Inc. 15,933 441,503 Camden National Corp. 16,301 778,210 Chemical Financial Corp. 19,293 851,400 First Busey Corp. 43,800 989,880 First Connecticut Bancorp, Inc. 35,300 627,987 First Financial Bancorp 40,800 891,072 First Merchants Corp. 44,200 1,182,350 Franklin Financial Network, Inc. (NON) 17,832 666,917 Fulton Financial Corp. 60,700 881,364 Hanmi Financial Corp. 46,300 1,219,542 IBERIABANK Corp. (S) 15,200 1,020,224 Independent Bank Group, Inc. 22,100 976,157 Lakeland Financial Corp. 16,600 587,972 Old National Bancorp (S) 78,200 1,099,492 Pacific Premier Bancorp, Inc. (NON) 33,100 875,826 Peoples Bancorp, Inc. 33,100 813,929 Popular, Inc. (Puerto Rico) 14,020 535,844 Preferred Bank 25,500 911,625 ServisFirst Bancshares, Inc. 12,896 669,431 Southside Bancshares, Inc. 22,015 708,443 Sterling Bancorp 46,100 806,750 Tristate Capital Holdings, Inc. (NON) 63,913 1,032,195 Washington Trust Bancorp, Inc. 13,900 559,058 Western Alliance Bancorp (NON) 24,900 934,746 Wintrust Financial Corp. 21,800 1,211,426 Beverages (0.5%) Cott Corp. (Canada) 46,569 663,608 Biotechnology (1.4%) Aptevo Therapeutics, Inc. (NON) 7,648 19,579 Eagle Pharmaceuticals, Inc. (NON) (S) 17,600 1,232,000 Emergent BioSolutions, Inc. (NON) (S) 24,197 762,931 Building products (1.5%) Continental Building Products, Inc. (NON) 34,542 725,037 NCI Building Systems, Inc. (NON) 53,472 780,156 Ply Gen Holdings, Inc. (NON) 55,900 746,824 Capital markets (0.6%) OM Asset Management PLC (United Kingdom) 59,205 823,542 Chemicals (3.8%) American Vanguard Corp. 52,800 847,968 Ferro Corp. (NON) 59,400 820,314 Ingevity Corp. (NON) 17,600 811,360 Innophos Holdings, Inc. 18,700 729,861 Kraton Corp. (NON) 24,800 868,992 Minerals Technologies, Inc. 7,995 565,167 Orion Engineered Carbons SA (Luxembourg) 57,600 1,079,424 Commercial services and supplies (1.4%) ACCO Brands Corp. (NON) 92,100 887,844 Deluxe Corp. 11,100 741,702 Ennis, Inc. 30,906 520,766 Construction and engineering (2.6%) Dycom Industries, Inc. (NON) 8,500 695,130 Granite Construction, Inc. 15,000 746,100 MasTec, Inc. (NON) 32,400 963,576 Orion Marine Group, Inc. (NON) 96,200 658,970 Quanta Services, Inc. (NON) 30,300 848,097 Consumer finance (0.9%) Encore Capital Group, Inc. (NON) (S) 35,800 804,784 EZCORP, Inc. Class A (NON) 47,412 524,377 Containers and packaging (0.6%) Greif, Inc. Class A 17,900 887,661 Diversified telecommunication services (0.2%) Inteliquent, Inc. 18,623 300,575 Electric utilities (3.1%) ALLETE, Inc. 16,000 953,920 El Paso Electric Co. 10,900 509,793 IDACORP, Inc. 18,700 1,463,836 PNM Resources, Inc. 27,600 903,072 Portland General Electric Co. 20,000 851,800 Electrical equipment (0.4%) General Cable Corp. 37,700 564,746 Electronic equipment, instruments, and components (2.4%) Anixter International, Inc. (NON) 11,500 741,750 Belden, Inc. 10,400 717,496 Orbotech, Ltd. (Israel) (NON) 44,500 1,317,645 Sanmina Corp. (NON) 30,200 859,794 Energy equipment and services (0.9%) Independence Contract Drilling, Inc. (NON) 66,856 350,994 Patterson-UTI Energy, Inc. (S) 46,900 1,049,153 Equity real estate investment trusts (REITs) (8.4%) American Assets Trust, Inc. 23,820 1,033,312 Apartment Investment & Management Co. Class A 18,300 840,153 CBL & Associates Properties, Inc. 53,200 645,848 Education Realty Trust, Inc. 17,901 772,249 EPR Properties 14,800 1,165,352 Equity Commonwealth (NON) 31,400 948,908 Healthcare Trust of America, Inc. Class A 23,600 769,832 iStar, Inc. (NON) 81,400 873,422 LTC Properties, Inc. 13,900 722,661 NorthStar Realty Finance Corp. 64,100 844,197 Paramount Group, Inc. 48,700 798,193 Rayonier, Inc. 44,000 1,167,760 Summit Hotel Properties, Inc. 91,310 1,201,640 Tanger Factory Outlet Centers, Inc. 21,900 853,224 Food and staples retail (0.9%) SpartanNash Co. 28,340 819,593 SUPERVALU, Inc. (NON) 112,400 560,876 Food products (0.5%) Nomad Foods, Ltd. (United Kingdom) (NON) 64,900 767,118 Gas utilities (0.7%) Southwest Gas Corp. 14,231 994,178 Health-care providers and services (1.8%) AMN Healthcare Services, Inc. (NON) (S) 26,400 841,368 Ensign Group, Inc. (The) 50,689 1,020,370 Fulgent Genetics, Inc. (NON) 83,563 770,451 Hotels, restaurants, and leisure (2.2%) Bloomin' Brands, Inc. 37,200 641,328 ClubCorp Holdings, Inc. 62,000 897,140 Del Taco Restaurants, Inc. (NON) (S) 77,929 928,914 Marriott Vacations Worldwide Corp. (S) 11,500 843,180 Household durables (1.2%) Century Communities, Inc. (NON) 50,700 1,090,557 Tupperware Brands Corp. 10,700 699,459 Independent power and renewable electricity producers (0.2%) Dynegy, Inc. (NON) 30,000 371,700 Insurance (5.8%) Allied World Assurance Co. Holdings AG 13,400 541,628 American Financial Group, Inc. 11,643 873,225 AMERISAFE, Inc. 16,000 940,480 Employers Holdings, Inc. 30,800 918,764 Endurance Specialty Holdings, Ltd. 14,500 949,025 Hanover Insurance Group, Inc. (The) 10,100 761,742 Maiden Holdings, Ltd. (Bermuda) 52,400 664,956 National General Holdings Corp. 37,000 822,880 Reinsurance Group of America, Inc. 10,373 1,119,662 Validus Holdings, Ltd. 21,714 1,081,791 Internet and direct marketing retail (0.2%) FTD Cos., Inc. (NON) 15,500 318,835 Internet software and services (2.4%) Everyday Health, Inc. (NON) 141,200 1,085,828 GTT Communications, Inc. (NON) 57,700 1,357,681 j2 Global, Inc. (S) 16,700 1,112,387 IT Services (1.0%) Convergys Corp. 40,900 1,244,178 Everi Holdings, Inc. (NON) 121,200 299,364 Leisure products (0.7%) Brunswick Corp. 15,100 736,578 Vista Outdoor, Inc. (NON) 7,700 306,922 Life sciences tools and services (0.5%) VWR Corp. (NON) 24,896 706,051 Machinery (1.4%) Briggs & Stratton Corp. 21,806 406,682 EnPro Industries, Inc. 18,500 1,051,170 Kadant, Inc. 12,900 672,219 Media (1.0%) Live Nation Entertainment, Inc. (NON) 29,500 810,660 Madison Square Garden Co. (The) Class A (NON) 3,666 621,057 Metals and mining (1.0%) Ferroglobe PLC (United Kingdom) (S) 87,440 789,583 Silver Standard Resources, Inc. (Canada) (NON) (S) 25,000 301,500 Tahoe Resources, Inc. 31,600 405,428 Mortgage real estate investment trusts (REITs) (0.7%) Cherry Hill Mortgage Investment Corp. 24,655 421,847 Colony Capital, Inc. Class A 33,700 614,351 Multi-utilities (1.2%) Avista Corp. 33,131 1,384,544 Unitil Corp. 11,800 460,908 Oil, gas, and consumable fuels (3.8%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 104,317 1,043,170 Callon Petroleum Co. (NON) 65,069 1,021,583 Energen Corp. 24,293 1,402,192 Gulfport Energy Corp. (NON) 15,400 435,050 PBF Energy, Inc. Class A (S) 26,300 595,432 Ring Energy, Inc. (NON) 52,208 571,678 Scorpio Tankers, Inc. 147,906 684,805 Personal products (0.4%) Edgewell Personal Care Co. (NON) 8,300 660,016 Pharmaceuticals (0.6%) Lannett Co., Inc. (NON) (S) 34,800 924,636 Real estate management and development (0.7%) RE/MAX Holdings, Inc. Class A 22,725 994,901 Road and rail (1.2%) Marten Transport, Ltd. 35,800 751,800 Saia, Inc. (NON) 33,600 1,006,656 Semiconductors and semiconductor equipment (4.6%) Advanced Energy Industries, Inc. (NON) 23,000 1,088,360 FormFactor, Inc. (NON) 105,100 1,140,335 Integrated Device Technology, Inc. (NON) 46,700 1,078,770 MaxLinear, Inc. Class A (NON) 49,500 1,003,365 Tessera Technologies, Inc. 37,600 1,445,344 Tower Semiconductor, Ltd. (Israel) (NON) (S) 78,200 1,187,076 Software (0.7%) Mentor Graphics Corp. 40,400 1,068,176 Specialty retail (0.1%) Abercrombie & Fitch Co. Class A 12,753 202,645 Technology hardware, storage, and peripherals (1.7%) BancTec, Inc. 144A CVR (F) 152,299 — Logitech International SA (Switzerland) (S) 29,900 671,554 NCR Corp. (NON) 26,900 865,911 Super Micro Computer, Inc. (NON) 43,200 1,009,584 Thrifts and mortgage finance (6.2%) BofI Holding, Inc. (NON) (S) 35,800 801,920 First Defiance Financial Corp. 22,400 999,936 Flagstar Bancorp, Inc. (NON) 29,600 821,400 HomeStreet, Inc. (NON) 37,600 942,256 Meta Financial Group, Inc. 20,394 1,236,080 NMI Holdings, Inc. Class A (NON) 112,800 859,536 Provident Financial Services, Inc. 39,000 827,970 Walker & Dunlop, Inc. (NON) 40,921 1,033,664 Washington Federal, Inc. 39,600 1,056,528 WSFS Financial Corp. 21,400 780,885 Trading companies and distributors (0.6%) BMC Stock Holdings, Inc. (NON) 47,900 849,267 Total common stocks (cost $112,874,893) INVESTMENT COMPANIES (2.2%) (a) Shares Value Hercules Capital, Inc. 65,682 $890,648 Solar Capital, Ltd. 52,435 1,075,966 TCP Capital Corp. 39,752 651,138 TriplePoint Venture Growth BDC Corp. (S) 70,647 748,858 Total investment companies (cost $3,280,657) SHORT-TERM INVESTMENTS (17.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) (AFF) 13,411,208 $13,411,208 Putnam Short Term Investment Fund 0.51% (AFF) 12,071,216 12,071,216 Total short-term investments (cost $25,482,424) TOTAL INVESTMENTS Total investments (cost $141,637,974) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $149,986,220. (b) The aggregate identified cost on a tax basis is $142,276,834, resulting in gross unrealized appreciation and depreciation of $28,907,637 and $6,021,117, respectively, or net unrealized appreciation of $22,886,520. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $17,764,263 $45,705,541 $50,058,596 $52,936 $13,411,208 Putnam Short Term Investment Fund** 10,749,228 37,705,251 36,383,263 27,180 12,071,216 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $13,411,208, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $13,276,190. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $608,967 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $11,108,091 $— $— Consumer staples 3,471,211 — — Energy 7,154,057 — — Financials 42,807,465 — — Health care 6,277,386 — — Industrials 16,268,276 — — Information technology 19,294,598 — —** Materials 8,107,258 — — Real estate 13,631,652 — — Telecommunication services 300,575 — — Utilities 7,893,751 — — Total common stocks — — Investment companies 3,366,610 — — Short-term investments 12,071,216 13,411,208 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
